UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2131


JAMES M. TENNANT,

                Plaintiff - Appellant,

          v.

GEORGETOWN, CITY OF, a Municipal Corporation; PAUL GARDNER;
ANN MERCER; CINDY HOWARD; BRENDON M. BARBER, SR.; JACK M.
SCOVILLE, JR., in their individual and official capacities,

                Defendants – Appellees,

          and

DOUGLAS CHARLES BAXTER, in his individual capacity,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:12-cv-00370-RMG)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James M. Tennant, Appellant Pro Se.  Douglas Charles Baxter,
RICHARDSON, PLOWDEN & ROBINSON, PA, Myrtle Beach, South
Carolina, Michelle  Parsons  Kelley, RICHARDSON,  PLOWDEN  &
ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     James    M.   Tennant     appeals    the   district    court’s     orders

accepting the recommendation of the magistrate judge and denying

relief   on   Tennant’s   42    U.S.C.    § 1983   (2012)   complaint,      and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend that

judgment.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See Tennant v. City of Georgetown, No. 2:12-cv-

00370-RMG (D.S.C. Aug. 18, 2014 & Sept. 19, 2014).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      3